Exhibit 17.1 From: David Elmaleh <>Date: June 12, 2012 2:20:40 AM EDTTo: Thijs Spoor <>, "" <>, Walter Witoshkin <>, Peter Conti <>Subject: resignation Dear Board, Due to irreconcilable differences with managementI can no longer be involved with FluoroPharma Medical Inc. Effective today, I amresigning as company Chairman and director and separate myself from all company activities. My resignation as a director is without prejudice to rights I have pursuant to my employment contract with the Company. Sincerely, David Dr. David R. Elmaleh Chairman, Director, Chief Scientific Adviser FluoroPharma Medical Inc. 500 Boylston Street, Suite 1600
